DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.


Preliminary Remarks
The amendment filed on 11/05/2021 has been entered, claims 1 and 5 have been amended, and claim 3 remains canceled.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for "a gas-permeable moisturizing member", does not reasonably provide enablement for the material of the "gas-permeable moisturizing member".  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  Although Applicant asserts paragraph [0070] of the instant application provides support for a “gas-permeable moisturizing member” by mentioning that the member only allows a certain gas to permeate, and gives examples of moisturizing members, there is no mention in the specification of the material used for the gas-permeable moisturizing member
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The Nature of the invention; 

(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  
In re Wands, 858 F.2d 7331, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
	Regarding the instant claim limitation of “a gas-permeable moisturizing member”, there is a lack of direction by the inventor regarding the specific material used for the gas-permeable moisturizing member (Factor F); the breadth of the claims are limited regarding this technical feature (Factor A); and the level of one of ordinary skill in the art is not able ascertain this technical feature from the specification nor the claims (Factor D).

	The 112(a) rejection of claim 4 cited in the Office action mailed on 08/06/2021 has been withdrawn as support for the “sub-culture tank” has been cited by Applicant in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0038279 A1-Ingber et al. and further in views of US 10,625,264 B2-Hong et al. (has an effective filing date of the provisional application of 02/27/2015) and US 8,178,345 B2-Bennett et al.
Claim 1: “A culture system for co-culturing a first cell group consisting of one or more kinds of cells and a cell layer or tissue formed of a second cell group consisting of one or more kinds of cells different from the former cells,”:  Ingber et al. discloses systems and methods relating to cell culture systems for maintaining and/or culturing intestinal organoids and/or intestinal epithelial cells in vitro (Para. [0005], lines 1-3); the cells, tissues and/or organoids cultured according to the methods and systems described herein can mimic or reproduce natural intestinal epithelial structures and behavior as well as support co-culture of intestinal microflora (abstract, lines 3-7).  
“(i)  at least one first culture tank for co-culturing, under an anaerobic condition, the first cell group and the cell layer or tissue formed of the second cell group;”:  Ingber et al. discloses the system further comprises an anaerobic gas chamber in contact with at least part of the first cell culture channel (Para. [0015], lines 1-3); the first cell culture channel comprises intestinal epithelial cells; the second cell culture channel comprises cells selected from the group consisting of endothelial cells, immune cells, and connective tissue cells (Para. [0013], lines 4-8).
“(iii) a second culture tank for pooling a liquid culture medium of an aerobic condition”:  Ingber et al. discloses the cell culture system described herein comprises both aerobic and anaerobic microbial cells 
(iv) a permeable structure positioned between the first culture tank and the second culture tank”:  Ingber et al. discloses the membrane 20 can divide the fluid channel 10 into a first cell culture channel 12 and second cell culture channel 14 (Para. [0070], lines 6-7, Fig. 5), Fig. 5 illustrates the membrane is positioned between the first tank (first cell culture channel 12) and the second culture tank (second culture channel 14) and the Fig. states the membrane 20 is a porous membrane.
“wherein, (a) the permeable structure is permeable to liquid culture media and components dissolved therein,”:  Ingber et al. discloses the fluid channel is divided into a first cell culture channel and a second cell culture channel and the same fluid or different fluids can be caused to flow through each channel (Para. [0091], lines 4-7), which indicates the permeable structure (membrane 20) is permeable to culture fluids.
“and (b) the permeable structure is impermeable to the cell layer or the tissue formed in the first culture tank.”:  Ingber et al. discloses a substrate of permeability glycoproteins (P-gp) in Caco-2 cells, was obtained in the 

Regarding claim 1, Ingber et al. teaches the invention discussed above.  Further, Ingber et al. teaches seals provides to prevent fluids from leaking out the fluid channel 10 (slot or opening in the fluid channel, Para. [0077], line 4, Para. [0077], lines 5-6), an anaerobic condition, and a second culture tank (second culture channel 14) discussed above.  However, Ingber et al. does not explicitly teach a gas-permeable moisturizing member that allows oxygen through.    
For claim 1, Hong et al. teaches an invention relating to lids for multi-well plates and more specifically lids having gas permeable material (Col. 1, lines 13-15) and Hong et al. teaches a lid 20 (Col. 5, line 55, Fig. 1A) which is comprised of gas permeable membrane (Col. 2, line 35) and gaseous species include oxygen (Col. 2, line 37-38), which reads on the instant claim limitation of a gas-permeable moisturizing member that allows oxygen through.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Ingber et al. to include a gas-permeable moisturizing member that allows oxygen through as taught by Hong et al., because Hong et al. teaches each gas permeable membrane may be formed from the lid body material (Col. 2, lines 52-53) and Hong et al. teaches cells in a culture require 

Claim 2: “wherein an opening is closed between the second culture tank and the first culture tank so that an inside of the second culture tank is closed except for the permeable structure positioned between the first culture tank and the second culture tank”:  Ingber et al. discloses an opening (of the fluid channel 10) is closed between the second culture tank and the first culture tank so that an inside of the second culture tank is closed except for the permeable structure positioned between the first culture tank (first culture channel 12) and the second culture tank (second culture channel 14), 
    PNG
    media_image1.png
    771
    655
    media_image1.png
    Greyscale

Regarding claim 2, Ingber et al. teaches the invention discussed above in claim 1.  Further, Ingber et al. teaches a first culture tank (first culture channel 12) and a second culture tank (second culture channel 14) and a permeable structure (membrane 20), and seals discussed above.  However, Ingber et al. does not explicitly teach a gas-impermeable sealing agent.
For claim 2, Bennett et al. teaches a cell growth apparatus for efficient culturing of cells (Col. 2, lines 13-15), further, Bennet et al. teaches a surface 118 which is comprised of a gas impermeable material (Col. 3, line 62) which is illustrated in annotated Fig. 1 below as being between culture tanks (growth chambers 114), which reads on the instant claim limitation of a gas-impermeable sealing agent.

    PNG
    media_image2.png
    509
    739
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Ingber et al. to include a gas impermeable material as taught by Bennett et al., because Bennett et al. teaches the gas impermeable material will provide support to the cell growth chamber 114 (Col. 3, line 62-63).

	Claim 5: “wherein the culture system is configured to be placed in an anaerobic chamber in use.”:  Ingber et al. discloses the cell culture system can comprise an anaerobic gas chamber in contact with at least part of the first cell culture channel (Para. [0015], lines 1-3).

Claim 6
“the culture system comprising: a first culture tank configured to be used under an anaerobic condition”:  Ingber et al. discloses the system further comprises an anaerobic gas chamber in contact with at least part of the first cell culture channel (Para. [0015], lines 1-3).
“a second culture tank”:  Ingber et al. discloses a second cell culture channel 14 (Para. [0070], line 7).
“wherein the first culture tank has one or more permeable structures in a bottom thereof so as to allow the cell layer to cover each top surface of the permeable structures;”:  Ingber et al. discloses a HMVEC monolayer on the opposite surface of a porous membrane (permeable structure) in the bottom microchannel (Para. [0031], lines 4-5).
“wherein the second culture tank is a tank for pooling a liquid culture medium of an aerobic condition, and has an opening for receiving the first culture tank so that the permeable structure in the bottom of the first culture tank is immersed in the liquid culture medium of an aerobic condition pooled in the second culture tank;”:  Ingber et al. discloses Ingber et al. discloses the cell culture system described herein comprises both aerobic and anaerobic microbial cells (Para. [0109], lines 3-4); Ingber et al. discloses if the second cell culture channel comprises endothelial cells, immune cells, and/or connective tissue cells, the fluid flowing through the second cell culture channel can be a fluid appropriate for maintaining or culturing endothelial cells, immune cells, and/or connective tissue cells (Para. [0091], lines 11-15); and Ingber et al. discloses the first 
“wherein an opening is closed between the second culture tank and the first culture tank so that an inside of the second culture tank is closed except for the permeable structure”:  Ingber et al. discloses an opening (of the fluid channel 10) is closed between the second culture tank and the first culture tank so that an inside of the second culture tank is closed except for the permeable structure positioned between the first culture tank (first culture channel 12) and the second culture tank (second culture channel 14), further, illustrated in annotated Fig. 5 above.

Regarding claim 6, Ingber et al. teaches the invention discussed above.  Further, Ingber et al. teaches a first culture tank (first culture channel 12) and a second culture tank (second culture channel 14) and a permeable structure (membrane 20), and seals discussed above.  However, Ingber et al. does not explicitly teach a gas-impermeable sealing agent or that a gas-impermeable sealing agent is provide at a connection part between the first culture tank and the second culture tank.
For claim 6, Bennett et al. teaches a cell growth apparatus for efficient culturing of cells (Col. 2, lines 13-15), further, Bennet et al. teaches a surface 118 which is comprised of a gas impermeable material (Col. 3, line 62) which is illustrated in annotated Fig. 1 below as being between culture tanks (growth chambers 114), which 

    PNG
    media_image2.png
    509
    739
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Ingber et al. to include a gas impermeable material and a gas-impermeable sealing agent is provide at a connection part between the first culture tank and the second culture tank, as taught by Bennett et al., because Bennett et al. teaches the gas impermeable material will provide support to the cell growth chamber 114 (Col. 3, line 62-63).


Regarding claim 6, Ingber et al. teaches the invention discussed above.  Further, Ingber et al. teaches seals provides to prevent fluids from leaking out the fluid channel 10 (slot or opening in the fluid channel, Para. [0077], line 4, Para. [0077], lines 5-6) and second culture tank discussed above.  However, Ingber et al. does not explicitly teach a gas-permeable moisturizing member that allows oxygen through.    

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Ingber et al. to include a gas-permeable moisturizing member that allows oxygen through as taught by Hong et al., because Hong et al. teaches each gas permeable membrane may be formed from the lid body material (Col. 2, lines 52-53) and Hong et al. teaches cells in a culture require nutrients oxygen and an environment that reduces the risk of contamination (Col. 5, lines 21-22); further, Hong et al. teach the lid is re-usable and automation friendly and, during use,  limits inter-well cross-contamination, enables consistent gas exchange into and out of each of the plurality of wells, and minimizes evaporation of the well plates contents from within the wells (Col. 2, lines 33-37).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0038279 A1-Ingber et al., in views of US 10,625,264 B2-Hong et al. (has an effective filing date of the provisional application of 02/27/2015) and US 8,178,345 B2-Bennett et al. and in further view of US 2015/0072413 A1- Zenhausern et al.
claim 4, modified Ingber et al. teaches the invention discussed above in claim 1.  Further, modified Ingber et al. teaches a first culture tank and a second culture tank.  However, modified Ingber et al. does not explicitly teach a plurality of sub-culture tanks therein and each of the sub-culture tanks is individually interconnected by a permeable structure and connected to the second culture tank.
For claim 4, Zenhausern et al. teaches an invention relating to cell culture apparatus and cell culture methods (Para. [0001], lines 1-2) and Zenhausern et al. teaches a plurality of apparatus units connected in a series (Para. [0042], line 9) and three channels are separated in series by membranes, with media in a first channel, human intestinal epithelial cells, for example, adjacent thereto in a second channel, and a third channel being adjacent to the second channel (Para. [0044], lines 6-9, Fig. 7B), which reads on the instant claim limitation of a plurality of sub-culture tanks therein and each of the sub-culture tanks is individually interconnected by a permeable structure and connected to the second culture tank.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Ingber et al. and further include a plurality of sub-culture tanks therein and each of the sub-culture tanks is individually interconnected by a permeable structure and connected to the second culture tank as taught by Zenhausern et al., because Zenhausern et al. teaches a plurality of apparatus units as defined herein is fluidically connected in series, optionally with each said apparatus having the same or different cell cultures and/or nutrient media supplies (Para. [0071], lines 1-4) and Zenhausern et al. teaches the apparatus may be arranged in series to simulate the human gut (Para. [0095], lines 2-3).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular to the new secondary reference used to address the newly amended claim limitations presented in claims 1 and 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799